             Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 1 of 20 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)              ‫ ܆‬Original    ‫ ܆‬Duplicate Original
                                                                                                                          FILED

                                             UNITED STATES DISTRICT COURT
                                                                                                               CLERK, U.S. DISTRICT COURT
          LODGED
   CLERK, U.S. DISTRICT COURT
                                                                                                                       2/24/2021
   2/24/2021                                                  for the                                     CENTRAL DISTRICT OF CALIFORNIA
CENTRAL DISTRICT OF CALIFORNIA                                                                                BYl{J.u...::.J/,_u.,J,,Je..,DEPUTY
              JB
 BY: ____________BB______ DEPUTY

                                                   Central District of California

 United States of America

                           v.
                                                                        Case No.      2:21-mj-00931-DUTY
 BUDDY FRANCIS DOUGLAS,

                           Defendant(s)


                                         CRIMINAL COMPLAINT BY TELEPHONE
                                        OR OTHER RELIABLE ELECTRONIC MEANS

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of February 24, 2021 in the county of Los Angeles in the Central District of California,

the defendant(s) violated:

               Code Section                                             Offense Description
               18 U.S.C. § 922(g)(1)                                    Felon in Possession of a Firearm and
                                                                        Ammunition

           This criminal complaint is based on these facts:

             Please see attached affidavit.

           _ Continued on the attached sheet.


                                                                                        /s/ Michael F. Sier
                                                                                      Complainant’s signature

                                                                              Michael F. Sier, DEA Special Agent
                                                                                       Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                             2/24/21
                                                                                          Judge’s signature

 City and state: Los Angeles, California                                  Hon. Charles F. Eick, U.S. Magistrate Judge
                                                                                       Printed name and title
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 2 of 20 Page ID #:2



                               AFFIDAVIT
     I, Michael F. Sier, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

           This affidavit is made in support of a criminal

complaint and arrest warrant against BUDDY FRANCIS DOUGLAS

(“DOUGLAS”) for a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm.

           The facts set forth in this affidavit are based upon

my training and experience and information obtained from various

law enforcement personnel and witnesses.        This affidavit is

intended to show merely that there is sufficient probable cause

for the requested search warrants and does not purport to set

forth all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

           I am a Special Agent of the United States Drug

Enforcement Administration (“DEA”).       I have been employed as a

Special Agent with the DEA since September of 2012 and am

currently assigned to the Los Angeles Field Division, Sensitive

Investigations Unit.    I attended approximately four-and-a-half

months of training at the DEA Training Academy in Quantico,

Virginia starting in May 2012, where I received training in

criminal law and procedure, surveillance operations, search

warrant and report writing, undercover operations, confidential


                                    1
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 3 of 20 Page ID #:3



source management, money laundering and asset forfeiture, and

specialized training concerning crimes in violations of the

Controlled Substances Act contained within Title 21 of the

United States Code and criminal conspiracies involving the

smuggling and distribution of narcotics and dangerous drugs.

Based on my training and experience, I am familiar with

narcotics traffickers’ methods of operation, including the

distribution, storage, and transportation of narcotics and the

collection of monetary proceeds of narcotics trafficking.          I am

familiar with the unlawful importation, possession with the

intent to distribute, and distribution of controlled substances,

as well as the related monetary transactions involving the

proceeds of specified unlawful activities, and conspiracies

associated with criminal narcotics.       I have also received

training on, and worked on several investigations involving,

narcotics-related money laundering organizations.

                   III. SUMMARY OF PROBABLE CAUSE
            Since December 2019, Santa Monica Police Department
(“SMPD”), Special Investigations Unit, has been investigating

BUDDY FRANCIS DOUGLAS (“DOUGLAS”), a convicted felon and

suspected dealer of large quantities of heroin, methamphetamine,

cocaine, and fentanyl in Los Angeles.       As part of the

investigation, in January 2020, a confidential source working

with SMPD—-Confidential Source 1 (“CS 1”)--purchased fentanyl

from DOUGLAS at an apartment in downtown Los Angeles, which

DOUGLAS was using as a place of operations for his drug

business.   Following that purchase, CS-1 visited DOUGLAS at this


                                    2
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 4 of 20 Page ID #:4



drug house and another drug house controlled by DOUGLAS in

Hollywood on multiple occasions.        During these visits, CS-1

observed DOUGLAS and his associates dealing in kilogram-

quantities of drugs at both locations.
          In February 2020, local law enforcement executed a

state search warrant at the Hollywood drug house.         DOUGLAS and

several other individuals were arrested during the search.

Officers seized approximately 18 pounds of methamphetamine, a

kilogram of cocaine, a kilogram of heroin, and a kilogram of

fentanyl, in addition to three handguns and $12,000 in cash.

The Los Angeles District Attorney’s Office ultimately declined

to file charges against DOUGLAS or the other individuals.

          Following the search on the Hollywood drug house, CS-1

continued to communicate with DOUGLAS and learned that DOUGLAS

was still selling drugs.     DOUGLAS had changed his behavior

following the search on the Hollywood drug house, relocating his

operations to a new drug house in downtown Los Angeles, located

at 560 South Main Street, Apartment 10S, Los Angeles, California

90013 (the “DOWNTOWN APARTMENT”), in an apparent attempt to keep

his drug business separate from DOUGLAS’s actual residence,

located at 625 North 4th Street, Montebello, California 90640

(“DOUGLAS’S RESIDENCE”).     CS-1 also learned that DOUGLAS would

no longer handle final delivery of drugs, leaving that to one of

his associates.

          On November 17, 2020, at SMPD’s direction, CS-1

negotiated the purchase of two ounces of methamphetamine from

DOUGLAS for the following day at the DOWNTOWN APARTMENT.          The


                                    3
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 5 of 20 Page ID #:5



following day, at the DOWNTOWN APARTMENT, CS-1 met DOUGLAS’s

associate, GILBERTO SAMUEL CASTRO (“CASTRO”).        During their

initial encounter, CASTRO pulled a gun on CS-1 and questioned

him.   But after calling DOUGLAS on the phone and confirming the

agreed-upon drug sale, CASTRO calmed down.        He then provided

CS-1 with two ounces of suspected methamphetamine.
           Moreover, in addition to the controlled buy, CS-1 and

a second confidential source—-Confidential Source 2 (“CS-2”)—-

observed drugs at the DOWNTOWN APARTMENT on multiple occasions

between October and November 2020.       They both also continued to

discuss future drug sales with DOUGLAS, including as recently as

February 1, 2021.

           On February 23, 2021, the Honorable Jacqueline

Choolijan issued federal search warrants for the DOWNTOWN

APARTMENT, DOUGLAS’S RESIDENCE, and two cars belonging to

DOUGLAS.   See Case Nos. 21-MJ-899, 901, 902, and 903.

           On February 24, 2021, agents executed the search

warrants at the DOWNTOWN APARTMENT, DOUGLAS’S RESIDENCE, and two
cars belonging to DOUGLAS.     During the search at DOUGLAS’S

RESIDENCE, agents found an unloaded .32-caliber, Walther 32 PPK

semi-automatic handgun in a purse.       Inside the purse and along

with the handgun, agents found a fully-loaded magazine with .32

ammunition and a plastic container of .22 caliber ammunition.

Agents also found approximately $15,000 in cash in the same room

where the gun and ammunition was located.        During the search,

DOUGLAS’s wife and minor son said the gun was DOUGLAS’s,




                                    4
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 6 of 20 Page ID #:6



however, DOUGLAS stated that he got the gun for his wife for her

protection.

                   IV. STATEMENT OF PROBABLE CAUSE
            Based on my review of law enforcement reports, my

conversations with other law enforcement officers, and my own

participation in the investigation, I know the following:

   A.      SMPD’s Initial Investigation into DOUGLAS, a Seven-Time
           Convicted Felon

            In mid-December 2019, an individual in custody offered

to provide SMPD with information regarding a local drug dealer

in exchange for consideration of the reduction of criminal

charges.    The individual agreed to cooperate with law

enforcement and was subsequently signed up as a confidential

source, Confidential Source 1 (“CS-1”). 1      CS-1 provided the name

and phone number of DOUGLAS, who CS-1 indicated was selling

drugs.

            Law enforcement conducted an investigation into

DOUGLAS and determined that DOUGLAS has previously been



     1 CS-1 is currently cooperating with law enforcement in
exchange for consideration in criminal charges from a prior
arrest for driving under the influence and possession of a
controlled substance. CS-1 has a criminal history which
includes possession of a controlled substance, carrying a
concealed weapon, possession of a controlled substance while
armed, felon in possession of a stun gun, and possession of a
controlled substance for sale. CS-1 has a positive cooperative
history which has led to seizures and arrests, with the
exception of CS-1’s purchase of a gram of cocaine from CASTRO,
at CASTRO’s insistence, during the controlled buy. This
purchase of a gram of cocaine was not at the direction of law
enforcement. According to the CS, the CS purchased the cocaine,
at CASTRO’s insistence, to avoid suspicion. The CS-1
voluntarily disclosed this purchase to law enforcement, as
discussed further below.

                                    5
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 7 of 20 Page ID #:7



convicted of the following felonies punishable by a term of

imprisonment exceeding one year:

          a.    On or about April 24, 1996, second-degree

burglary, a violation of California Penal Code Section 459, in

the Superior Court for the State of California, County of Los

Angeles County, Case Number LA023043, for which DOUGLAS received

a sentence of 180 days in jail;

          b.    On or about July 30, 1997, receiving stolen

property, a violation of California Penal Code Section 496(a),

in the Superior Court for the State of California, County of Los

Angeles County, Case Number SA029614, for which DOUGLAS received

a sentence of two years in prison;

          c.    On or about May 13, 1999, burglary, a violation

of California Penal Code Section 459, in the Superior Court for

the State of California, County of Los Angeles County, Case

Number GA039178, for which DOUGLAS received a sentence of two

years in prison;

          d.    On or about October 14, 2004, four counts of

second-degree burglary, a violation of California Penal Code

Section 459, in the Superior Court for the State of California,

County of Los Angeles County, Case Number GA057781, for which

DOUGLAS received a sentence of six years in prison plus eight

months consecutive;

          e.    On or about July 12, 2007, possession of a

controlled substance in prison, a violation of California Penal

Code Section 4573.6, in the Superior Court for the State of

California, County of Los Angeles County, Case Number


                                    6
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 8 of 20 Page ID #:8



XNOMA038552, for which DOUGLAS received a sentence of two years

in prison;

             f.   On or about March 17, 2011, burglary, a violation

of California Penal Code Section 459, in the Superior Court for

the State of California, County of Los Angeles County, Case

Number ELABA381536, for which DOUGLAS received a sentence of

three years in prison; and

             g.   On or about August 28, 2014, two counts of

second-degree burglary, a violation of California Penal Code

Section 459, in the Superior Court for the State of California,

County of Los Angeles County, Case Number LAVLA077576, for which

DOUGLAS received a sentence of four years in jail plus eight

months consecutive.

   B.    CS-1 Purchases Fentanyl from DOUGLAS in December 2019
             On December 31, 2019, at the direction and under the

supervision of SMPD, CS-1 made a controlled purchase of

approximately one gram of suspected fentanyl from DOUGLAS at one

of DOUGLAS’s suspected drug houses, located on Flower Street in

downtown Los Angeles (the “Downtown Drug House”).         While CS-1

was inside the apartment, the CS-1 reported seeing approximately

one to two kilograms of drugs, which CS-1 believed to be

fentanyl.    In addition, CS-1 reported seeing three other

individuals inside the apartment picking up drugs at the time.

             During subsequent communications with DOUGLAS, CS-1

learned that DOUGLAS also had another apartment in Hollywood

that DOUGLAS also used as a place to sell drugs, located on Vine

Street in Hollywood (the “Hollywood Drug House”).


                                    7
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 9 of 20 Page ID #:9



          During December 2019 and January 2020, CS-1 visited

DOUGLAS at both the Downtown and Hollywood Drug Houses on

multiple occasions.    During these visits, CS-1 repeatedly saw

large amounts of drugs-—in quantities ranging from approximately

one to five kilograms of what CS-1 believed to fentanyl and

methamphetamine--at both locations. 2      CS-1 provided SMPD with

photographs of some of the drugs that CS-1 saw inside of both of

DOUGLAS’s drug houses.

   C.    SMPD and LAPD Execute a Search Warrant at the Hollywood
         Drug House in February 2020

          On February 4, 2020, a SMPD detective investigating

DOUGLAS received a telephone call from a Los Angeles Police

Department High Intensity Drug Trafficking Area (“LAPD HIDTA”)

team officer.   The officer advised SMPD that a LAPD informant

had observed firearms in the Hollywood Drug House and that LAPD

planned to seek a search warrant on the Hollywood Drug House.

The SMPD detective, who had already drafted a search warrant

affidavit based on the December 2019 controlled purchase,

advised LAPD of SMPD’s pending search warrant.         The SMPD

detective applied for the search warrant later that day.          The

Honorable Norman Tarle, Superior Court Judge of Los Angeles

County Superior Court, signed the search warrant for the

Hollywood Drug House later that day.

           SMPD and LAPD executed the search of the Hollywood

Drug House on the night of February 4, 2020.        During the search,

     2 With the exception    of the controlled purchase on December
31, 2020, law enforcement    did not specifically direct CS-1 to
visit the two drug houses    during this two-month period. CS-1
would, however, share the    information he learned with SMPD.

                                    8
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 10 of 20 Page ID #:10



SMPD and LAPD HIDTA taskforce officers located approximately

18 pounds of methamphetamine, a kilogram of cocaine, a kilogram

of heroin, a kilogram of fentanyl, along with three handguns

inside the common area of the apartment.         The search also

uncovered approximately $12,000 in U.S. currency.
           Approximately four individuals, including DOUGLAS,

were present at the Hollywood Drug House during the execution of

the search.    Law enforcement arrested DOUGLAS for possessing

drugs with intent to distribute as well as for being a felon in

possession of firearms in violation of California law.

           From what I understand, based on my conversations with

law enforcement officers, LAPD presented charges against DOUGLAS

and the others to the Los Angeles District Attorney’s Office,

which the District Attorney’s Office declined to prosecute.

    D.    Following His Arrest, DOUGLAS Continues to Traffic Drugs
          at the DOWNTOWN APARTMENT

           Several months after DOUGLAS’s arrest, CS-1 advised

SMPD that DOUGLAS and CS-1 were still in communication. 3          CS-1

relayed to SMPD, in part, that DOUGLAS informed CS-1 that he was
no longer operating from his prior drug houses, the Downtown and

Hollywood Drug Houses.      DOUGLAS told CS-1 that he was still

selling drugs and was now operating out of a new downtown

location that he acquired to conduct business, located at 560

Main Street, Apartment 10S, Los Angeles, California 90013 (the


      3After the search of the Hollywood Drug House,
investigating SMPD detectives were redeployed on various COVID
and civil disturbance issues. During this time, detectives were
in contact with the CS-1, but the pandemic prevented further
investigatory action on this matter.

                                     9
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 11 of 20 Page ID #:11



“DOWNTOWN APARTMENT”).      DOUGLAS explained to CS-1 that he moved

drug houses because law enforcement became aware of his drug

trafficking at the prior drug houses, as well as the fact that

he had been evicted from one of the drug houses.          During their

conversations, DOUGLAS also informed CS-1 that DOUGLAS would

negotiate and discuss drug deals and prices, but final delivery

of any purchased drugs would be handled by his business partner,

(“Co-conspirator 1”), at the DOWNTOWN APARTMENT.
            Later on, on October 6, 2020, under SMPD supervision,

CS-1 conducted an audio recorded meeting with DOUGLAS in the

lobby of the building of the DOWNTOWN APARTMENT.          During this

recorded conversation, DOUGLAS and CS-1 talked about firearms.

They also discussed the price of fentanyl and alprazolam;

however, CS-1 did not enter the DOWNTOWN APARTMENT on this

occasion.

    E.    A Second Confidential Source Sees DOUGLAS with Drugs at
          the DOWNTOWN APARTMENT

            On October 1, 2020, a second SMPD Confidential Source

(“CS-2”) informed the SMPD that CS-2 previously purchased
fentanyl from DOUGLAS several times within the past six months

at the DOWNTOWN APARTMENT. 4     These purchases occurred before CS-2

agreed to cooperate with law enforcement.         CS-2 further stated

that CS-2 had been inside the DOWNTOWN APARTMENT on multiple

      4CS-2 is currently cooperating for the consideration of
dismissal of drug-sale charges. CS-2 has a criminal history
which includes grand theft, receiving stolen property, grand
theft auto, assault with a deadly weapon, possession of a
controlled substance, burglary, robbery, and possession of a
controlled substance for sale. CS-2 has a positive cooperative
history and has provided information to law enforcement which
law enforcement has been able to corroborate independently.

                                    10
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 12 of 20 Page ID #:12



occasions in the prior months, where CS-2 observed kilogram-

quantities of drugs divided up into gallon-size Ziploc bags and

large plastic containers.      CS-2 stated that some of containers

were stashed inside a black cabinet in the living room of the

DOWNTOWN APARTMENT.
            After agreeing to cooperate with law enforcement, on

October 2, 2020, CS-2 went to the DOWNTOWN APARTMENT to meet

with DOUGLAS and Co-conspirator 1.        This visit was not at the

direction of SMPD; rather, at the time, CS-2 was paying a social

visit on DOUGLAS and Co-conspirator 1 in the apparent hopes of

getting information to provide SMPD.        While inside the DOWNTOWN

APARTMENT, Co-conspirator 1 showed CS-2 approximately two

kilograms of a substance that Co-conspirator 1 identified as

fentanyl.   Shortly after, CS-2 reported that DOUGLAS arrived

with a gallon-size Ziploc bag filled with a substance that

DOUGLAS identified as fentanyl.       During this encounter, CS-2

took several pictures of various drugs and paraphernalia which

CS-2 later provided to SMPD.

    F.    CS-1 Makes a Controlled Buy from DOUGLAS and CASTRO at
          the DOWNTOWN APARTMENT

             On November 17, 2020, at SMPD’s direction, CS-1

called DOUGLAS to arrange the purchase of two ounces of

methamphetamine for $350 for the following day.          During the

call, DOUGLAS agreed to sell CS-1 two ounces of methamphetamine

for $350.   DOUGLAS directed CS-1 to call his partner, Co-

conspirator 1, to make arrangements.        CS-1 then contacted Co-




                                    11
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 13 of 20 Page ID #:13



conspirator 1 who told CS-1 to call him the next day to make

final arrangements.
            The following day, November 18, 2020, CS-1 was unable

to contact DOUGLAS or Co-conspirator 1.        Law enforcement and

CS-1, however, continued with their plan to conduct a video-

recorded, controlled buy.      SMPD met CS-1 and provided CS-1 with

$350 to purchase two ounces of methamphetamine.          CS-1 was also

outfitted with a video recording device which CS-1 wore during

the controlled buy.     Under the supervision of law enforcement,

CS-1 then drove to the DOWNTOWN APARTMENT, where CS-1 knocked on

the door of the DOWNTOWN APARTMENT several times.

            According to CS-1, after CS-1 knocked on the door for

several minutes, a man who CS-1 knew as “Chino,” and whom law

enforcement later determined to be CASTRO, arrived at the front

door of the DOWNTOWN APARTMENT and unlocked it. 5         CS-1 told

CASTRO that CS-1 was looking for Co-conspirator 1.          CASTRO told

CS-1 he was not there and to return in 20 minutes.          CS-1 left

and returned to the DOWNTOWN APARTMENT approximately 20 minutes

later.    By that time, two other people, a man and a woman, were

waiting in the hallway outside the DOWNTOWN APARTMENT.           While

talking with these people in the hallway, CS-1 learned that they

were also looking for Co-conspirator 1 to obtain resupplies of

drugs.


      5Although CS-1 knew CASTRO as “Chino,” and CS-1 had seen
him in passing at DOUGLAS’s Downtown Drug House earlier in the
year, this was the first time CS-1 had sustained interactions
with CASTRO. Following the controlled purchase, CS-1 provided
Chino’s social media information to law enforcement, which
allowed law enforcement to identify him as CASTRO.

                                    12
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 14 of 20 Page ID #:14



             CS-1 proceeded to knock on the door of the DOWNTOWN

APARTMENT.    CASTRO answered and let CS-1 inside the apartment.

Once inside, they discussed the deal that CS-1 had previously

agreed to with DOUGLAS and Co-conspirator 1 the day before,

namely the price.     While discussing the price, CASTRO questioned

CS-1’s bona fides and pointed a handgun at CS-1’s head.           CS-1

then attempted to calm CASTRO down.        After calming CASTRO down,

CS-1 asked CASTRO to call DOUGLAS to confirm the deal.           CASTRO

then called DOUGLAS and handed the phone to CS-1, who spoke with

DOUGLAS on the phone and reminded him of their agreed-upon deal.

CS-1 then handed the phone back to CASTRO, who spoke to DOUGLAS

further.   DOUGLAS then told CASTRO to sell CS-1 two ounces of

methamphetamine.     DOUGLAS also told CASTRO to make sure CS-1

picked up a gram of cocaine that CS-1 had previously asked about

several months earlier. 6

             CASTRO prepared a package with suspected

methamphetamine and handed it to CS-1 in exchange for payment.

CASTRO then handed CS-1 a small sample of cocaine per DOUGLAS’s

direction.    While inside the apartment, CS-1 observed that there

was at least a couple of kilograms of suspected drugs in

addition to the handgun that CASTRO previously pointed at CS-1.

CS-1 then left the apartment after getting CASTRO’s phone

number.

             After leaving the DOWNTOWN APARTMENT, CS-1 met SMPD

detectives at a prearranged location.        SMPD detectives collected


      6CS-1 had previously asked DOUGLAS about cocaine to see if
was still selling drugs to provide information to SMPD.

                                    13
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 15 of 20 Page ID #:15



approximately 74 grams of suspected methamphetamine, including

the packaging weight,     which CS-1 had purchased from CASTRO.          A

DEA laboratory later tested the methamphetamine and determined

the amount to be approximately 66.08 grams of actual

methamphetamine.

            When CS-1 met SMPD detectives at the prearranged

location, the focus of the brief conversation was primarily how

CASTRO pointed a handgun at CS-1 and whether CS-1 was ok.           SMPD

did not ask any other specific questions about the deal.           This,

in part, was because SMPD had been monitoring the controlled

purchase through a live audio transmitter on CS-1 during the

transaction.    At the time, however, SMPD was not aware of CS-1’s

purchase of the small sample of cocaine as CS-1’s live audio

transmitter briefly cut out during this part of the deal.

            The following day, before SMPD detectives watched the

video of the controlled buy, CS-1 contacted detectives and

advised them that CS-1 had also obtained a gram of cocaine in

addition to the methamphetamine that SMPD directed CS-1 to

purchase.   CS-1 told detectives that CS-1 forgot to mention it

to SMPD immediately after the controlled purchase because CS-1

was overwhelmed after having had a gun pointed at CS-1.           CS-1

explained that CS-1 accepted the gram of cocaine, at CASTRO’s

and DOUGLAS’s insistence, out of fear for his safety, as CASTRO

had just pointed a gun at his head, and because CS-1 had to in

order to not look suspicious as CS-1 had previously been asking

DOUGLAS about cocaine months earlier in the hopes of learning




                                    14
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 16 of 20 Page ID #:16



information for SMPD.     CS-1 told SMPD that CS-1 had disposed of

the cocaine sample and did not use it.
           Later that day, SMPD reviewed the surveillance video

of the controlled purchase and saw the two ounces of

methamphetamine and the gram of cocaine that CS-1 purchased.

SMPD detectives also saw CASTRO holding a handgun in the video,

however, due to the position of the recording device, detectives

could not see if CASTRO pointed the gun at CS-1.          SMPD officers

did, however, hear CS-1 make statements on the video to the

effect of “come on, bro” and “you don’t need the gun.”

           SMPD detectives later reviewed DOUGLAS’s phone records

from November 18, 2020.      The records confirm that a call from

DOUGLAS’s phone number, ending in 4702, called the phone number

CASTRO provided to CS-1 as being CASTRO’s phone number, ending

in 4556, at approximately 5:29 p.m.        This timestamp corresponds

to the time CS-1 was inside the DOWNTOWN APARTMENT and talking

to CASTRO while DOUGLAS was on the phone.         During this call, CS-

1 is heard talking to DOUGLAS, specifically referring to him by

his nickname on the call.

    G.    The Confidential Sources Discuss Future Drug Sales with
          DOUGLAS and CASTRO

           Following the controlled purchase, both CS-1 and CS-2

continued to have communications with both CASTRO and DOUGLAS

regarding the purchase of additional drugs.

           For example, on December 4, 2020, CS-1 texted CASTRO

inquiring about the price of an ounce of fentanyl.          CASTRO

responded, “1200.”



                                    15
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 17 of 20 Page ID #:17



           Additionally, on December 9, 2020, CS-2 communicated

via a recorded phone call with DOUGLAS.        CS-2 asked DOUGLAS if

he had any “clear,” which based on my training and experience,

is slang for methamphetamine, for sale.        DOUGLAS responded that

he did not have “clear,” but could get CS-2 cocaine for $1350 an

ounce.   DOUGLAS advised that he would have to make some phone

calls to get CS-2 “clear.”      DOUGLAS advised that his “clear

guys” would only sell 10 ounces at a time and DOUGLAS could get

10 ounces for $2000 to $2100.       DOUGLAS advised that “who I set

you up with, can get you everything you ask for.”          DOUGLAS

informed CS-2 that the last time he bought “clear,” DOUGLAS

purchased 26 ounces and was down to his last four ounces.

DOUGLAS further advised that he was purchasing 10 ounces of

methamphetamine for significantly less, as most people are

paying $2600 to $2900 for the same amount.         DOUGLAS told CS-2

that “clear is a good one, it always sells.”

           Moreover, on January 31 and February 1, 2021, CS-2 had

additional recorded calls with DOUGLAS where they discussed
purchases of methamphetamine.       Specifically, during a

conversation on January 31, 2021, CS-2 asked DOUGLAS, “What’s

your price?”    DOUGLAS replied, “Well you’re looking at about 28

right now,” which DOUGLAS indicated was not a bad price.           The

following day, on February 1, 2021, CS-2 had a follow-up

recorded conversation with DOUGLAS.        CS-2 indicated he was

“ready” to proceed with his purchase.        During the call, CS-2

asked about purchasing “clear.”       DOUGLAS indicated that he would




                                    16
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 18 of 20 Page ID #:18



check on his supplies and he might not be able to get the

“clear” for CS-2 until the following morning.

    H.     Law Enforcement Executes a Search Warrant on the
           DOWNTOWN APARTMENT and Douglas’s Home and Finds a Gun
            On February 23, 2021, the Honorable Jacqueline

Choolijan issued federal search warrants for the DOWNTOWN

APARTMENT, DOUGLAS’S RESIDENCE, and two cars belonging to

DOUGLAS.    See Case Nos. 21-MJ-899, 901, 902, and 903.

            On the morning of February 24, 2021, law enforcement

executed the search warrants at the DOWNTOWN APARTMENT and

DOUGLAS’S RESIDENCE.

            During the search of the DOWNTOWN APARTMENT, no one

was present.    Law enforcement seized gram-level quantities of

suspected methamphetamine, cocaine, marijuana, and multiple

rounds of different types of ammunition, including .223 caliber,

40mm, 9mm, shotgun shells, and .22 caliber ammunition.

            During the search of DOUGLAS’S RESIDENCE, DOUGLAS’s

wife informed agents that there was a gun and ammunition inside

a purse in the front bedroom.       Law enforcement then located the
purse, a Louis Vuitton purse with a handwritten price tag still

attached to it, on the bed in the bedroom.         DOUGLAS’s wife told

agents that she had purchased the Louis Vuitton purse, however,

the items in it were not hers.       Relevant here, law enforcement

previously observed DOUGLAS wearing a Louis Vuitton handbag

during prior surveillance, but law enforcement had not seen

DOUGLAS carrying this particular handbag before.




                                    17
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 19 of 20 Page ID #:19



             Inside the purse, agents seized an unloaded .32-

caliber, Walther 32 PPK semi-automatic handgun, bearing serial

number 386557K, a fully-loaded magazine with .32 caliber

ammunition separate from the handgun, and a plastic container

with multiple rounds of .22 caliber ammunition.          During the

search, both DOUGLAS’s wife and his minor son stated that the

gun belonged to DOUGLAS.      DOUGLAS, however, denied ownership of

the gun.    DOUGLAS stated that he got the gun for his wife for

her protection.    In the same room as the purse were other items

appearing to belong to DOUGLAS, including men’s clothing, shoes,

personal items, and a bag full of paperwork in DOUGLAS’s name.

A dresser was located near the bed where the purse was located.

Underneath the dresser, law enforcement found a clear gallon-

sized plastic bag containing what DOUGLAS stated was

approximately $15,000 in cash.

      I.   Interstate Nexus

             On February 24, 2021, I contacted an ATF Interstate

Nexus Expert and Special Agent regarding the .32-caliber,
Walther 32 PPK semi-automatic handgun found in DOUGLAS’S

RESIDENCE.    The agent confirmed that the handgun was

manufactured outside of the State of California.          Because the

handgun was found in California, I believe that it has traveled

in and affected interstate commerce.

///

///

///




                                    18
Case 2:21-mj-00931-DUTY Document 1 Filed 02/24/21 Page 20 of 20 Page ID #:20



                              V. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that BUDDY FRANCIS DOUGLAS has

committed a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 24th day of
February, 2021.



THE HONORABLE CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE




                                    19
